department of the treasury internal_revenue_service washington d c government entities iviaton number release date date date uil legend state dear contact person identification_number telephone number employer_identification_number we have considered your letter of date requesting a ruling on the proposed transaction described below and its tax consequences on your federal_income_tax exemption under sec_501 of the internal_revenue_code facts you are currently building substation communication infrastructure for purposes of you are organized as a not-for-profit corporation under the laws of state for the purpose of installing and maintaining a telephone system exchange and lines for the mutual benefit of your members in addition your bylaws allow you to furnish electricity natural_gas and water te your members on a cooperative basis you represent that you are a cooperative as described in sectian c of the code implementing supervisory control and data acquisition scada capability you indicated that scada is the first major step for ultimately achieving two-way data communications with individual member households and businesses the purpose of the scada system is for remote monitoring and control of assets in electrical substations and power line protection the monitoring function of scada includes retrieving real-time load data switch status and equipment failure alarms you also indicated that once constructed and operational the scada infrastructure can also serve as the backbone for providing broadband high-speed telecommunications oroadband services le intemet coverage and e-mail service to members throughout your service territory and perhaps beyond your furnishing of wireless high-speed telecommunications broadband service to your members is consistent with sec_501 a of the code provided you continue to meet the statutory requirements for exemption rulings requested law sec_501 c of the code provides for the exemption from federal_income_tax of benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_72_36 1972_1_cb_151 describes certain requirements that cooperative companies must meet to be exempt under sec_501 of the code those include the requirement that the rights and interests of the members in the savings of the organization be determined in proportion to their business with the organization the interests of members in the savings of the organization may be determined in proportion to either the value or the quantity of the services purchased from the organization to maintain its mutual or cooperative character an organization must keep such records as are necessary to determine at any time each member's rights and interests in the assets of the organization rev_rul held that a nonprofit organization which provides and maintains a two- way radio system for its members on a mutual or cooperative basis qualifies for exemption from federal_income_tax under sec_601 of the code as a ike organization provided percent or more of its income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses in 44_tc_305 acg c b court held that an organization must meet certain common_law requirements in order to be cooperative these common_law requirements inciude democratic control of the organization by members the organization operates at cost for the benefit of members and the contributors of capital to the organization do not control or receive most of the pecuniary benefits of the organization's operations i subordination of capital the analysis organizations exempt under sec_601 include entities providing and maintaining two-way communication services to their members in revrul_57_240 the service concludes that an organization that provides and maintains a two-way radio system is a ‘like organization for purposes of sec_501 c because it has a purpose similar to that of a mutual telephone company allowing members and patrons to communicate with other people in the situation hera the high-speed telecommunications broadband services via scada system technology will allow your members to communicate with others sending and receiving messages through this technology it serves the same purpose for which the organization described in revrul_57_240 was held to be exempt under sec_601 of the code henoe this service is an activity described within the meaning of sec_501 a exemption under sec_501 also requires a cooperative to satisty the percent in calculating the percent member income test a cooperative must hence in each taxable_year member income test combine income derived from all sources to calculate whether peroent of its income is derived from members see sec_501 of the code you must combine income derived from the provision of all services including broadband communications telephone electricity natural_gas and other sources to determine whether you satisfy the percent member income test revrul_72_36 supra describes additional requirements that are fundamental to the organization namely a cooperative must keep adequate_records of each member's rights and interests in the assets of the organization a cooperative must not retain more funds than it needs to meet current losses_and_expenses the rights and interests of members in the organization’s savings must be determined in proportion to their business with the organization in keeping with revrul_72_36 you account on a patronage basis to your patrons for all amounts received and receivable from the furnishing of these services in excess of operating costs and expenses ‘your operations must also meet the requirements stated in puget sound namely democratic control by the members whereby member are entitled to only one membership and ane vote you will operate at cost allocated but unredeemed net savings from the cooperative’s telecommunications and other like organization operations furthermore patrons’ equity accounts will consist of therefore as long as your telecommunications broadband services are conducted on a cooperative basis and percent or mara of your income is from members and used solely for meeting your losses_and_expenses your provision of this service is consistent with the established requirements under sec_504 of the code accordingly we hold as follows your furnishing of wireless high-speed telecommunications broadband service to your members is consistent with sec_501 of the code provided you continue to meet the statutory requirements for exemption this ruling is based on the facts as they were presented and on the understanding that there will be no material changes this ruling does net address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described a copy of this letter should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to natice if you disagree with our proposed deletions you should follow the instructions in notice for details see enclosed notice in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ifyou have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely theodore r lieber acting manager exempt_organizations technical group enclosure notice
